350 F. Supp. 2d 1358 (2004)
IN RE HELICOPTER CRASH NEAR WENDLE CREEK, BRITISH COLUMBIA, ON AUGUST 8, 2002
No. 1649.
Judicial Panel on Multidistrict Litigation.
December 14, 2004.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK *1359 MOTZ,[*] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the two actions in the District of Connecticut and two actions in the Northern District of Illinois as listed on the attached Schedule A. Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiffs in all actions for coordinated or consolidated pretrial proceedings of these actions in the District of Connecticut. No other party to these actions responded to the motion.
On the basis of the papers filed and hearing session held, the Panel finds that these four actions involve common questions of fact, and that centralization under Section 1407 in the District of Connecticut will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions concern the cause or causes of the crash of a helicopter near Wendle Creek, British Columbia, on August 8, 2002. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the District of Connecticut is an appropriate transferee forum for this docket. We note that relevant discovery will likely be found within this district which encompasses the headquarters of the primary helicopter manufacturer and the location where the component parts were assembled onto the subject helicopter. We also point out that two actions against the majority of defendants are already pending in the District of Connecticut, and that no party has opposed transfer to this district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Connecticut are transferred to the District of Connecticut and, with the consent of that court, assigned to the Honorable Stefan R. Underhill for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
MDL-1649  In re Helicopter Crash Near Wendle Creek, British Columbia, on August 8, 2002
District of Connecticut
Brian M. Brennan, etc. v. Sikorsky Aircraft Corp., et al., C.A. No. 3:04-1260
Joanne O. McIntyre, etc. v. Sikorsky Aircraft Corp., et al., C.A. No. 3:04-1273
Northern District of Illinois
Brian M. Brennan, etc. v. Hunt Screw & Manufacturing Co., C.A. No. 1:04-5011
Joanne O. McIntyre, etc. v. Hunt Screw & Manufacturing Co., C.A. No. 1:04-5151
NOTES
[*]   Judge Motz took no part in the decision of this matter.